This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,408

 5 SHAYNE SWANN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Angela Jewell, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvardo, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Defendant Shayne Swann appeals from the revocation of his probation,
 1 challenging the sufficiency of the evidence to establish that he violated the conditions

 2 of his probation. Unpersuaded by Defendant’s docketing statement, we entered a

 3 notice of proposed summary disposition, proposing to affirm. Defendant has filed a

 4 memorandum in opposition to our notice. We remain unpersuaded and therefore

 5 affirm.

 6   {2}   On appeal, Defendant contends that the district court abused its discretion by

 7 finding that he violated his probation. [DS 5; MIO 3-5] Our notice detailed the

 8 relevant facts for this issue and set forth the law that we believed controlled. Applying

 9 the law to the facts, we proposed to conclude that there was ample evidence to support

10 the revocation of Defendant’s probation. In response, Defendant does not assert that

11 our account of the evidence upon which we proposed to rely was incorrect; further,

12 his response does not assert any new factual or legal argument that persuades this

13 Court that our notice was incorrect regarding the sufficiency of the evidence. See State

14 v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that a

15 party responding to a summary calendar notice must come forward and specifically

16 point out errors of law and fact, and the repetition of earlier arguments does not fulfill

17 this requirement), superceded by statute on other grounds as stated in State v. Harris,

18 2013-NMCA-031, ¶ 3, 297 P.3d 374. Defendant’s memorandum in opposition focuses

19 on his own testimony, which contradicted the testimony of the State’s two witnesses,


                                               2
 1 and on this basis, Defendant asserts that there was no “sufficient reliable evidence to

 2 support [the district court’s] findings.” [MIO 5] This argument is unpersuasive. On

 3 appeal, “[w]e defer to the district court when it weighs the credibility of witnesses and

 4 resolves conflicts in witness testimony.”State v. Salas, 1999-NMCA-099, ¶ 13, 127

 5 N.M. 686, 986 P.2d 482. The district court could have properly relied on evidence that

 6 contradicted Defendant’s version of the facts, State v. Rojo, 1999-NMSC-001, ¶

 7 19,126 N.M. 438, 971 P.2d 829, and it appears to have done just that in this case. In

 8 short, we perceive no error in the proceedings below, and on the basis of our proposed

 9 disposition, we hold that sufficient evidence supports the revocation of Defendant’s

10 probation.

11   {3}   For the reasons set forth in our notice and this opinion, we affirm.

12   {4}   IT IS SO ORDERED.



13                                                 ________________________________
14                                                 TIMOTHY L. GARCIA, Judge


15 WE CONCUR:



16 _______________________________
17 RODERICK T. KENNEDY, Judge



                                               3
1 _______________________________
2 LINDA M. VANZI, Judge




                                    4